        Case 5:19-cv-03354-BLF Document 18 Filed 08/14/19 Page 1 of 6




 1   MAGNANIMO & DEAN, LLP
     FRANK A. MAGNANIMO
 2   21031 Ventura Boulevard
 3
     Suite 803
     Woodland Hills, CA 91364
 4   Telephone: (818) 305-3450
     Facsimile: (818) 305-3451
 5   Email: Frank@MagDeanLaw.com
 6   GAINEY McKENNA & EGLESTON
     THOMAS J. MCKENNA
 7   GREGORY M. EGLESTON
     440 Park Avenue South, 5th Floor
 8   New York, New York 10016
     Tel: (212) 983-1300
 9   Fax: (212) 983-0383
     Email: tjmckenna@gme-law.com
10   Email: gegleston@gme-law.com
11   Attorneys for Plaintiff
12
                         UNITED STATES DISTRICT COURT
13
                       NORTHERN DISTRICT OF CALIFORNIA
14
     LEONARD R. PINTO, Derivatively          )
15                                           )   Case No.: 5:19-cv-03354
     on Behalf of ARLO                       )
16   TECHNOLOGIES, INC.,                     )
17                                           )
                               Plaintiff,    )
18                                           )   JOINT STIPULATION AND
                  v.                         )   [PROPOSED] ORDER TO STAY
19                                           )   DERIVATIVE ACTION
     SEAN AGGARWAL, JOCELYN E.               )
20   CARTER-MILLER, RALPH E.                 )
     FAISON, MATTHEW McRAE,                  )
21   MIKE POPE, GRADY K.                     )
     SUMMERS, and AMY ROTHSTEIN              )
22                                           )
                               Defendants,   )
23                                           )
                                             )
24   -and-                                   )
                                             )
25   ARLO TECHNOLOGIES, INC.                 )
26                                           )
                     Nominal                 )
27
     Defendant.                              )
     ________________________________
28



     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY DERIVATIVE ACTION
         Case 5:19-cv-03354-BLF Document 18 Filed 08/14/19 Page 2 of 6




 1         Plaintiff Leonard R. Pinto (“Plaintiff”) filed the above-captioned derivative
 2   action (“Derivative Action”) on behalf of nominal defendant Arlo Technologies, Inc.
 3   (“Arlo”) against Defendants Sean Aggarwal, Jocelyn E. Carter-Miller, Ralph E.
 4   Faison, Matthew McRae, Mike Pope, and Grady K. Summers (collectively, the
 5   “Individual Defendants,” and together with Arlo, the “Defendants”) alleging claims
 6
     for breach of fiduciary duty, waste of corporate assets, and violation of Section 10(b)
 7
     of the Securities Exchange Act of 1934.1 Defendants agreed to waive service of the
 8
     summons and Complaint. (ECF Nos. 10–16.)
 9
           In addition to the Derivative Action, there is a related federal securities class
10
     action pending before Judge Beth Labson Freeman, captioned Wong v. Arlo
11
     Technologies, Inc., et al., Case No.: 5:19-cv-372 (N.D. Cal.) (the “Securities Class
12
     Action”). The allegations in the Derivative Action substantially overlap with those in
13
14
     the Securities Class Action. Broadly speaking, the Securities Class Action alleges

15   that Arlo and certain officers and directors made false or misleading statements in

16   connection with Arlo’s 2018 initial public offering whereas the Derivative Action
17   alleges that Arlo’s current directors breached their fiduciary duties in connection with
18   those alleged misstatements.
19         The defendants in the Securities Class Action have moved to dismiss the
20   complaint for failure to state a claim, and a hearing is set for December 5, 2019.
21   Resolution of that motion will inform how the Derivative Action proceeds. As a
22   result, the parties in the Derivative Action (the “Parties”) agree that that the interests
23   of justice and effective case management would be best served by temporarily staying
24   the Derivative Action until the resolution of the pending motion to dismiss in the
25
     Securities Class Action.
26
27
     1
      Plaintiff initially named Amy Rothstein as a defendant but dismissed all claims
28
     against her on July 16, 2019. (ECF No. 17.)

             JOINT STIPULATION AND [PROPOSED] ORDER TO STAY DERIVATIVE ACTION
                                                -1-
        Case 5:19-cv-03354-BLF Document 18 Filed 08/14/19 Page 3 of 6




 1         NOW THEREFORE, it is hereby stipulated by the Parties hereto, through
 2   their undersigned counsel, subject to the approval of the Court, as follows:
 3         1.       The Derivative Action (including all discovery) shall be stayed until
 4   either (1) the motion to dismiss the Securities Class Action is denied, or (2) the
 5   Securities Class Action is dismissed, with prejudice, and all appeals related thereto
 6
     have been exhausted, or (3) any of the Parties to this Stipulation has given a ten (10)
 7
     day notice in writing that they no longer consent to the voluntary stay of the Derivative
 8
     Litigation. If any of these events occur, then within thirty (30) days of that event, the
 9
     Parties will meet and confer in good faith to determine a schedule for future
10
     proceedings in this action, and will file a proposed scheduling order governing further
11
     proceedings.
12
           2.       Defendants have no obligation to respond to the complaint in the
13
14
     Derivative Action until after the stay of proceedings is lifted.

15         3.       Any conference currently scheduled shall be postponed until after the

16   stay of proceedings is lifted.
17         4.       If the parties in the Securities Class Action choose to pursue mediation,
18   Defendants agree to provide Plaintiff in the Derivative Action with reasonable
19   advance notice of the mediation and give him the opportunity to participate.
20         5.       Notwithstanding this stay of this Derivative Action, Plaintiff may file an
21   amended complaint, but Defendants shall not be required to respond to any such
22   amended complaint while the Derivative Action is stayed.
23         6.       Defendants shall alert Plaintiff and the Court if another derivative suit is
24   filed and moves forward.
25
           7.       At any time during which the Derivative Action is stayed pursuant to this
26
     Order, any Party may file a motion with the Court seeking to modify the terms of the
27
     Order, and that any such motion may be opposed by any other Party.
28


     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY DERIVATIVE ACTION
                                     -2-
        Case 5:19-cv-03354-BLF Document 18 Filed 08/14/19 Page 4 of 6




 1         8.     Defendants do not waive, and expressly reserve, all available defenses,
 2   including those relating to jurisdiction and venue.
 3
 4   Dated: August 14, 2019                 Respectfully submitted,
 5
 6                                          MAGNANIMO & DEAN, LLP
 7
                                            s/ Frank A. Maganimo
 8
                                            FRANK A. MAGANIMO
 9
10
                                            Attorneys for Plaintiff Leonard R. Pinto
11
12
                                            COOLEY LLP
13
14                                          s/ Koji F. Fukumura
15                                          KOJI F. FUKUMURA
16
17                                          Attorneys for Nominal Defendant Arlo
                                            Technologies, Inc., and Defendants Sean
18                                          Aggarwal, Jocelyn E. Carter-Miller, Ralph E.
                                            Faison, Matthew McRae, Mike Pope, and
19                                          Grady K. Summers
20
21
22
23
24
25
26
27
28


     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY DERIVATIVE ACTION
                                     -3-
        Case 5:19-cv-03354-BLF Document 18 Filed 08/14/19 Page 5 of 6



                              SIGNATURE CERTIFICATION
 1
           I, Koji F. Fukumura, am the ECF User whose ID and password are being used
 2
     to file this Joint Stipulation and [Proposed] Order to Stay Derivative Action. In
 3
     compliance with Local Rule 5-1(i)(3), I hereby attest that counsel for all parties
 4
 5
     concur in this filing.

 6
 7                                                    s/ Koji F. Fukumura
 8                                                     Koji F. Fukumura

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY DERIVATIVE ACTION
                                     -4-
       Case 5:19-cv-03354-BLF Document 18 Filed 08/14/19 Page 6 of 6




 1                                     * * *
 2                                    ORDER
 3
 4   PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
 5
 6
 7
     Dated: _________, 2019
 8                                       Hon. Edward J. Davila
                                         United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY DERIVATIVE ACTION
                                     -5-
